Citation Nr: 1818818	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-31 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left knee tendonitis.

2. Entitlement to service connection for left ankle sprain.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle disability.

4. Entitlement to service connection for right ankle sprain.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee sprain.

6. Entitlement to service connection for right knee sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from in the US Air Force from February 1990 to February 1994 and in the US Army from June 1994 to June 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in March 2013, and September 2013 before the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript for that hearing is of record.

The issues of entitlement to service connection for a right knee strain, right ankle strain, and left ankle tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  During the May 2017 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal for entitlement to service connection for a left knee condition.

2.  In a decision in October 1996, the RO denied the issues of service connection for a right knee condition and a right ankle condition.  After the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; therefore, the decision became final.

3.  The additional evidence presented since the rating decision of October 1996 raises a reasonable possibility of substantiating the claims for service connection for a right knee disability and a right ankle disability.


CONCLUSIONS OF LAWS

1. The criteria for withdrawal of the appeal for service connection for a left knee disability by the Veteran have been met. 38 U.S.C. § 7105(b) (2), (d) (5) (2012); 38 C.F.R. § 20.204 (2017).

2. The October 1996 RO decision, which denied service connection for a right knee condition, is final.  38 U.S.C. § 7104; 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

3. The criteria for reopening the previously denied claim of service connection for a right knee disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. The criteria for reopening the previously denied claim of service connection for a right ankle disability have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative. Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b).

In the May 2017 Travel Board hearing, the Veteran requested to withdraw the appeal regarding entitlement to service connection for a left knee disability.  Therefore, there remain no allegations of error of fact or law for appellate consideration as concern the entitlement to service connection for a left knee issue.  Accordingly, the Board does not have jurisdiction over this issue and it is dismissed.

II. New and material

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  As the Board is reopening the claims of service connection for a right knee disability and a right ankle disability, VCAA compliance as to this issue need not be further addressed.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a rating decision in October 1996, the RO denied service connection for a right ankle condition and a right knee condition on the basis that while there was evidence of treatment for the right knee and right ankle in service, that there was no evidence of chronic residuals or a disability subject to service connection shown in service medical records or demonstrated by evidence following service.  After the Veteran was notified of the determination and of his appellate rights by an October 1996 letter, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.

The evidence previously considered that pertained to the claim consisted of the service treatment records showing multiple injuries in service and post-service VA treatment records showing treatment for the right knee, and right ankle. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Since the final disallowance, evidence of a current disability has been submitted.  Indeed, the VA examination of May 2016 shows a diagnosis of right knee strain and right ankle strain.  This cures a prior evidentiary defect present at the time of the prior denial.  The record now contains a diagnosed disability as to both the right knee and right ankle.  Such evidence was not previously of record at the time of the prior final denials.  Reopening the claims is warranted.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claims of service connection for a right knee disability and a right ankle disability are addressed further in the remand section.


ORDER

1. The appeal for entitlement to service connection for a left knee disability is dismissed.

2. The application to reopen the claim of service connection for a right knee disability is granted and, to this extent only, the appeal is granted.

3. The application to reopen the claim of service connection for a right ankle disability is granted and, to this extent only, the appeal is granted.


REMAND

The Board finds that additional development is needed before final adjudication of the issues on appeal.  

At the May 2017 Board hearing, the Veteran stated that he had a right knee injury and right and left ankle injuries which he incurred during his military service.  He said that he has experienced pain and problems with his right knee and both ankles since service.  Since that time, he has submitted written statements from his friends who knew him during service and family.  These lay statements report on the nature and severity of his knee and ankle symptoms during service and since his discharge from service.  The Board notes that the Veteran, and his friends and family, are competent to report his symptoms and that such lay statements must be considered in formulating any opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Prior to this hearing, in May 2016, the Veteran was afforded a VA examination in which he was diagnosed with right knee strain, right ankle strain, and left ankle strain.  However, the statements from the Veteran at his hearing and those written lay statements from his family and friends reflecting continued symptoms of knee and ankle injury during and since service, were not of record prior to this examination, and, therefore, not considered by the examiner.  Further, while the left ankle was evaluated during the examination, the examiner only provided opinions as to the right knee and right ankle disabilities.  Therefore, a new opinion is needed.

Given the considerations above, a remand is warranted in order to provide the Veteran with a new opinion which considers the continuity of symptomatology during and since service of his right knee and right and left ankle disabilities, reported as per the Veteran's testimony and provided in the lay statements of record.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for an appropriate VA examination to determine the etiology of his diagnosed right knee disability, right ankle disability, and left ankle disability.  The claim file must be made available to the examiner for review and the examination report must state a review of the file was completed.  All necessary tests should be conducted.  After an interview and examination of the Veteran, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disability, right ankle disability, and/or left ankle disability had its onset during service or is otherwise related to active service.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of symptoms of the right knee and ankle disabilities since service.  A complete rationale should be provided for all opinions rendered.  If an opinion cannot be provided without resorting to mere speculation, it should so be stated and the reason for the same should be provided.

If upon completion of the above actions the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


